In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-2529
NERINGA VENCKIENE,
                                                Petitioner-Appellant,
                                 v.

UNITED STATES OF AMERICA,
                                               Respondent-Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
          No. 1:18-CV-3061 — Virginia M. Kendall, Judge.
                     ____________________

    ARGUED NOVEMBER 27, 2018 — DECIDED JULY 15, 2019
               ____________________

   Before BAUER, HAMILTON, and BARRETT, Circuit Judges.
     HAMILTON, Circuit Judge. Lithuania seeks extradition of pe-
titioner Neringa Venckiene from the United States to prose-
cute her for several alleged oﬀenses arising from a custody
battle over Venckiene’s niece. After a hearing pursuant to 18
U.S.C. § 3184, a magistrate judge certiﬁed Venckiene as extra-
ditable and the Secretary of State granted the extradition.
Venckiene moved the magistrate judge for a temporary stay
of her extradition, which was granted. She then ﬁled a petition
2                                                    No. 18-2529

for a writ of habeas corpus in the district court challenging
both the magistrate judge’s certiﬁcation order and the Secre-
tary’s decision. She also asked the district court to stay her ex-
tradition, but the district court denied that request.
    In her habeas corpus petition, Venckiene claims the mag-
istrate judge erred in two ways: failing to apply the political
oﬀense exception in the Lithuania-United States extradition
treaty to her case, and ﬁnding probable cause that she was
guilty of the oﬀenses charged. Venckiene also claims that the
Secretary of State’s decision to grant the extradition violated
her constitutional right to due process and failed to consider
that Venckiene might be subject to what we have called “par-
ticularly atrocious procedures or punishments,” see In re Burt,
737 F.2d 1477, 1487 (7th Cir. 1984), if she is returned to Lithu-
ania.
    This appeal challenges directly only the district judge’s de-
nial of Venckiene’s request to extend the stay of her extradi-
tion, but that challenge necessarily implicates the merits of
her habeas petition. We aﬃrm the district court’s denial of a
stay. In Part I, we explain the extradition process, including
the applicable treaty provisions and the limited scope of the
judicial role. In Part II, we summarize what we know about
events in Lithuania leading to this case. In Part III, we review
the United States legal proceedings thus far. In Part IV, we an-
alyze the legal issues presented, considering in Part IV-A
Venckiene’s challenges to the magistrate judge’s order and in
Part IV-B her challenges to the Secretary’s decision, and ﬁ-
nally in Parts IV-C and IV-D other factors relevant to
Venckiene’s stay request.
No. 18-2529                                                      3

I. The Extradition Process
   A. The Lithuania-U.S. Extradition Treaty
    International extradition is ﬁrst and foremost a creature of
treaties. Under the extradition treaty between the United
States and Lithuania, an oﬀense is extraditable “if it is punish-
able under the laws in both States by deprivation of liberty for
a period of more than one year or by a more severe penalty.”
Extradition Treaty, Lithuania-United States, art. II, § 1, March
31, 2003, T.I.A.S. No. 13166. The treaty makes an exception,
however, “if the oﬀense for which extradition is requested is
a political oﬀense,” art. IV, § 1, a term not deﬁned in the treaty.
The treaty also speciﬁes what the requesting party must pro-
vide to obtain extradition of a person accused of an extradita-
ble oﬀense:
       3. A request for extradition of a person who is
       sought for prosecution also shall include:
       (a) a copy of the warrant or order of arrest is-
       sued by a judge, court, or other authority com-
       petent for this purpose;
       (b) a copy of the charging document; and
       (c) such information as would provide a reason-
       able basis to believe that the person sought com-
       mitted the oﬀense for which extradition is
       sought.
Art. VIII, § 3.
   B. The Judicial Role in Extradition
   The judicial branch plays a central but limited role in the
extradition process, as laid out in statutes and case law. See
18 U.S.C. §§ 3184−3195; Burgos Noeller v. Wojdylo, 922 F.3d 797,
4                                                    No. 18-2529

802 (7th Cir. 2019); Eain v. Wilkes, 641 F.2d 504, 508 (7th Cir.
1981). The process begins when a foreign government makes
a formal request to the United States government through
diplomatic channels. That request is forwarded to the Depart-
ment of Justice, which then ordinarily ﬁles a complaint and
seeks an arrest warrant from a judge. Burgos Noeller, 922 F.3d
at 802.
    The person targeted by the request is entitled to a hearing
before a judge pursuant to 18 U.S.C. § 3184. The scope of in-
quiry at this hearing is limited: “the ‘judicial oﬃcer’s inquiry
is conﬁned to the following: whether a valid treaty exists;
whether the crime charged is covered by the relevant treaty;
and whether the evidence marshaled in support of the com-
plaint for extradition is suﬃcient under the applicable stand-
ard of proof.’” Skaftouros v. United States, 667 F.3d 144, 154−55
(2d Cir. 2011), quoting Cheung v. United States, 213 F.3d 82, 88
(2d Cir. 2000). If the judge ﬁnds that these three conditions
have been satisﬁed and the accused is extraditable, the judge
must certify the extradition to the Secretary of State. The court
has no discretion. See Burgos Noeller, 922 F.3d at 803; Santos v.
Thomas, 830 F.3d 987, 992 (9th Cir. 2016) (en banc).
    “The Secretary of State has ‘sole discretion to determine
whether or not extradition should proceed further with the
issuance of a warrant of surrender.’” Burgos Noeller, 922 F.3d
at 803, quoting Eain, 641 F.2d at 508; see 18 U.S.C. § 3186. In
making this decision, the Secretary is authorized to consider
factors that United States federal courts in extradition cases
cannot take into account. The executive branch has sole au-
thority to consider issues like the political motivations of a re-
questing country and whether humanitarian concerns justify
No. 18-2529                                                    5

denying a request. See Burgos Noeller, 922 F.3d at 808; Hoxha
v. Levi, 465 F.3d 554, 563 (3d Cir. 2006).
    Generally, the Secretary of State’s extradition decision is
not subject to judicial review. This circuit and others, how-
ever, have recognized an exception through which courts can,
at least in theory, consider claims that “the substantive con-
duct of the United States in undertaking its decision to extra-
dite … violates constitutional rights.” Burt, 737 F.2d at 1484;
see also Martin v. Warden, 993 F.2d 824, 829 (11th Cir. 1993)
(recognizing that constitutional rights are superior to treaty
obligations, but ﬁnding no violation of constitutional rights in
long-delayed extradition request); Plaster v. United States, 720
F.2d 340, 349 (4th Cir. 1983) (recognizing constitutional claims
but vacating grant of writ of habeas corpus). We said in Burt:
       Generally, so long as the United States has not
       breached a speciﬁc promise to an accused re-
       garding his or her extradition and bases its ex-
       tradition decisions on diplomatic considera-
       tions without regard to such constitutionally
       impermissible factors as race, color, sex, na-
       tional origin, religion, or political beliefs, and in
       accordance with such other exceptional consti-
       tutional limitations as may exist because of par-
       ticularly atrocious procedures or punishments
       employed by the foreign jurisdiction, those de-
       cisions will not be disturbed.
737 F.2d at 1487 (internal citations omitted) (aﬃrming denial
of writ of habeas corpus).
   Under the applicable statutes, the accused may not appeal
directly a judge’s order to certify her for extradition, but case
6                                                     No. 18-2529

law has long recognized a limited form of appellate review
through a petition for a writ of habeas corpus. See Collins v.
Miller, 252 U.S. 364, 368−69 (1920); Burgos Noeller, 922 F.3d at
803; Eain, 641 F.2d at 508; In re Assarsson, 635 F.2d 1237,
1240−41 (7th Cir. 1980).
    In such habeas corpus cases, however, courts generally
may consider only “whether the magistrate had jurisdiction,
whether the oﬀence charged is within the treaty and, by a
somewhat liberal extension, whether there was any evidence
warranting the ﬁnding that there was reasonable ground to
believe the accused guilty,” i.e., probable cause. DeSilva v.
DiLeonardi, 125 F.3d 1110, 1112 (7th Cir. 1997) (reversing writs
of habeas corpus), quoting Fernandez v. Phillips, 268 U.S. 311,
312 (1925). Under this probable cause standard, the judge
must “determine whether there is competent evidence to jus-
tify holding the accused to await trial.” Sidali v. I.N.S., 107 F.3d
191, 199 (3d Cir. 1997), quoting Peters v. Egnor, 888 F.2d 713,
717 (10th Cir. 1989). It is not the magistrate’s role, however,
“to determine whether the evidence is suﬃcient to justify a
conviction.” Id. That is the job of the requesting country’s
courts.
II. The Events in Lithuania
    In applying political oﬀense exceptions to extradition trea-
ties, factual details matter, so we review events in some detail.
Neringa Venckiene worked as a judge in Lithuania from 1999
until 2012. Her brother was Drasius Kedys. Kedys had a
daughter with his then-girlfriend Laimute Stankunaite. As of
2008, the couple had separated and Kedys had full custody of
their daughter, Venckiene’s niece. Sometime in 2008, when
she was four years old, the girl told her grandmother that she
was being sexually abused by three men. The men were
No. 18-2529                                                  7

eventually identiﬁed as public oﬃcials: Andrius Usas, an as-
sistant to the Speaker of the Lithuanian parliament, Jonas Fur-
manavicius, a Kaunas Regional Court Judge, and Vaidas
Milinis, the President of the Kaunas Regional Court.
    Law enforcement authorities were notiﬁed about the girl’s
claims, but according to Venckiene, “the case was purpose-
fully delayed, investigations and complaints were ignored,
and the case shifted hands for months.” In response to these
delays, Venckiene wrote a book about the pedophilia case and
its stagnated investigation entitled Drasius’s Hope to Save the
Girl. Venckiene believes that what her niece experienced was
part of a larger pedophilia network in Lithuania. She thinks
that the Lithuanian network is related to a pedophilia scandal
that took place in Latvia in 2000 and in which several high-
ranking oﬃcials participated.
    On October 5, 2009, Furmanavicius and Stankunaite’s sis-
ter were murdered. Lithuanian authorities suspected Kedys
of committing these crimes, but Kedys himself disappeared
soon after that. His body was eventually discovered on the
bank of a lagoon. The government declared his death acci-
dental, caused by alcohol-induced asphyxiation, but
Venckiene asserts that an independent criminologist found no
alcohol in Kedys’s system. Venckiene was awarded custody
of his daughter, her niece, pending resolution of the pedo-
philia case. In June 2010, Usas was also found murdered.
    Venckiene continued to criticize corruption in Lithuania.
On November 17, 2010, in a conversation with journalists, she
publicly condemned the Lithuanian court system for its cor-
ruption. She asserts that the chairman of the Lithuanian Judi-
cial Council censured her for her comments and subjected her
to ethical hearings based on a charge of insulting or
8                                                   No. 18-2529

humiliating the court. She further asserts that a pretrial inves-
tigation into whether she had actually broken any laws
through these comments was discontinued in January 2011
after the prosecutor found no evidence to suggest that she had
broken the law. Venckiene says, however, that in February
2011, the head of the Judicial Council successfully petitioned
to extend the statute of limitations on this charge of “humili-
ating the court.” In 2012, these comments were cited to sup-
port revoking Venckiene’s judicial immunity. According to
Lithuania, at some point in 2010, Venckiene also conducted
illegal surveillance on public individuals she suspected of pe-
dophilia and Stankunaite.
    On December 16, 2011, a court ordered Venckiene to re-
turn her niece to the custody of her niece’s mother, Kedys’s
former girlfriend, Stankuanaite. The court ordered the trans-
fer on two separate occasions. Both times the girl refused to
go with her mother. On March 23, 2012, Stankunaite came to
Venckiene’s home with a bailiﬀ and about 25 police oﬃcers to
execute the court’s order and take back her daughter. The at-
tempt was unsuccessful, and the girl was traumatized by the
incident. A video recording of the attempted seizure was
posted to the internet and received national attention. The
story alerted the public to the pedophilia incidents. Hundreds
of people began camping out around Venckiene’s home to
help protect the girl.
    On May 17, 2012, the police again attempted to remove the
girl from Venckiene’s home. The criminal charges against
Venckiene relevant to this appeal are based on the events of
that date. Venckiene describes the encounter as violent. She
says that oﬃcers broke down her door and physically re-
moved her niece from her lap before covering the girl’s face
No. 18-2529                                                  9

with a blanket soaked in psychotropic substances intended to
subdue her. Venckiene reports that she and several protesters
went to the hospital seeking treatment for injuries inﬂicted by
the oﬃcers. The police oﬃcers who executed the custody
transfer described Venckiene as aggressive and hysterical.
They said that she refused to allow the oﬃcers to communi-
cate with the girl and even punched one oﬃcer in the face.
    After her niece was removed, Venckiene became more out-
spoken. She published another book, Way of Courage, which
covered the pedophilia case and leveled criticisms against the
Lithuanian judicial system, prosecution, and courts. On June
26, 2012, Venckiene’s judicial immunity was revoked. She
then resigned from her judicial position and became politi-
cally active. Her second book had inspired the creation of Way
of Courage, a political party that organized protests, circu-
lated petitions, and fostered dialogues on internet forums and
blogs. Venckiene became the face of the party during its cam-
paign for the October 2012 parliamentary election in Lithua-
nia. Way of Courage won seven seats in the election;
Venckiene was elected the party’s chair. Venckiene’s political
tenure was short-lived. The prosecutor general petitioned the
Lithuanian parliament to remove Venckiene’s parliamentary
immunity so that she could be arrested for charges related to
the May 17th removal of her niece. Venckiene’s parliamentary
immunity was in fact removed on April 13, 2013.
   At some point in 2012, Venckiene was notiﬁed that she was
suspected of several criminal oﬀenses. Venckiene refused to
accept formal service of process and went into hiding. On
April 8, 2013, Venckiene ﬂew from Germany to the United
States. She applied for asylum immediately and has since
been living and working in Illinois.
10                                                   No. 18-2529

III. Legal Proceedings in the United States
   About ﬁve years after Venckiene ﬂed to the United States,
Lithuania formally requested her extradition under the treaty.
The United States government ﬁled a complaint in the North-
ern District of Illinois and obtained a warrant for Venckiene’s
arrest. She was arrested on February 13, 2018. The complaint
charged Venckiene with the following oﬀenses:
       1. Complicity in committing a criminal act (un-
          lawful collection of information about a per-
          son’s private life, i.e., stalking), in violation
          of Lithuania Criminal Code Article 25;
       2. Unlawful collection of information about a
          person’s private life, i.e., stalking, in viola-
          tion of Lithuania Criminal Code Article 167;
       3. Hindering the activities of a bailiﬀ, in viola-
          tion of Lithuania Criminal Code Article 231;
       4. Failure to comply with a court’s decision not
          associated with a penalty, in violation of
          Lithuanian Criminal Code Article 245;
       5. Causing physical pain, in violation of Lithu-
          ania Criminal Code 140(1); and
       6. Resistance against a civil servant or a person
          performing the functions of public admin-
          istration, in violation of Lithuania Criminal
          Code Article 286.
   Magistrate Judge Daniel Martin held an extradition hear-
ing pursuant to 18 U.S.C. § 3184 and certiﬁed Venckiene as
extraditable for oﬀenses three through six. The judge found
no probable cause to support the ﬁrst two charges. Venckiene
No. 18-2529                                                    11

was committed to the custody of the U.S. Marshal pending the
Secretary of State’s decision on her extradition and surrender.
    On February 23, 2018, the same day Judge Martin certiﬁed
Venckiene for extradition, the government sent Venckiene’s
attorney a letter saying that Venckiene could seek review of
the magistrate judge’s order through a petition for a writ of
habeas corpus. The letter noted that if a habeas petition were
ﬁled, Venckiene would not need to ﬁle a motion to stay the
Secretary of State’s review of her case. The Secretary’s review,
the letter explained, would be suspended automatically upon
the ﬁling of the petition. His review would resume only if and
after the district court denied the petition. Absent such a ha-
beas ﬁling, the letter continued, the Secretary would proceed
and render a decision.
    The court sent the extradition documents to the Secretary
of State three days later, on February 26, 2018. On the same
day, Venckiene ﬁled a motion to stay certiﬁcation of her ex-
tradition proceedings pending the resolution of the habeas
corpus petition that she intended to ﬁle. The government ob-
jected on the ground that a stay was unnecessary. The gov-
ernment argued that the Secretary of State would not issue a
warrant of surrender until at least 30 days after the entry of
the extradition certiﬁcation order, which meant that
Venckiene had 30 days to ﬁle a habeas petition, thereby auto-
matically suspending the Secretary’s review. The magistrate
judge denied Venckiene’s motion to stay.
    Venckiene submitted additional materials to the Secretary
of State, but she did not ﬁle a petition for a writ of habeas cor-
pus. On April 20, 2018, the Secretary of State decided to sur-
render Venckiene for extradition. The Secretary did not pro-
vide speciﬁc reasons for his choice. His letter to Venckiene’s
12                                                 No. 18-2529

counsel said that he had conducted “a review of all pertinent
information, including pleadings and ﬁlings submitted on be-
half of Ms. Venckiene.”
    Two days later, on April 25, 2018, Venckiene ﬁled another
motion asking the magistrate judge to stay certiﬁcation of her
extradition or to set an additional hearing. The government
opposed the motion. Venckiene ﬁled a petition for a writ of
habeas corpus in the district court on April 30, 2018. Her peti-
tion challenges both the magistrate judge’s order certifying
her extradition and the Secretary of State’s decision to allow
her extradition to proceed. On May 1, 2018, the magistrate
judge granted a temporary stay of Venckiene’s extradition
through May 10, 2018. On May 7, 2018, Venckiene ﬁled a sep-
arate stay motion that asked the district court to extend the
stay granted by the magistrate judge. The district court deter-
mined that Venckiene was not likely to succeed on the merits
of her habeas petition and that none of the remaining stay fac-
tors supported her position. The district court therefore de-
nied the motion to extend the stay. Venckiene v. United States,
328 F. Supp. 3d 845, 869 (N.D. Ill. 2018).
IV. Legal Analysis
    In deciding whether to stay a federal court decision (other
than a money judgment) while review proceeds, on appeal or
otherwise, courts consider the merits of the moving party’s
case, whether the moving party will suﬀer irreparable harm
without a stay, whether a stay will injure other parties inter-
ested in the proceeding, and the public interest. See Nken v.
Holder, 556 U.S. 418, 428 (2009); Hilton v. Braunskill, 481 U.S.
770, 776 (1987). The standard calls for equitable balancing,
much like that required in deciding whether to grant a pre-
liminary injunction or a temporary restraining order. See
No. 18-2529                                                     13

Hilton, 481 U.S. at 777–78 (explaining that stronger showings
on some factors can oﬀset weaker showings on others).
    We review the district court’s denial of the stay for an
abuse of discretion. See Nken, 556 U.S. 418, 433 (2009); Judge v.
Quinn, 612 F.3d 537, 557 (7th Cir. 2010) (aﬃrming denial of
preliminary injunction). We review ﬁndings of fact for clear
error. See Vo v. Benov, 447 F.3d 1235, 1240 (9th Cir. 2006)
(“Mixed questions are reviewed de novo, though . . . if the
determination is essentially factual . . . it is reviewed under
the clearly erroneous standard.”) (internal citation and quota-
tion omitted). Also, as a general rule, if a district court bases
an exercise of discretion on a legal error, it turns out to abuse
its discretion. E.g., Costello v. BeavEx, Inc., 810 F.3d 1045, 1057
(7th Cir. 2016), quoting Messner v. Northshore University
HealthSystem, 669 F.3d 802, 811 (7th Cir. 2012); see also Cooter
& Gell v. Hartmarx Corp., 496 U.S. 384, 405 (1990) (“A district
court would necessarily abuse its discretion if it based its rul-
ing on an erroneous view of the law or on a clearly erroneous
assessment of the evidence.”).
    We focus ﬁrst on whether Venckiene is likely to prevail on
the merits of her habeas corpus petition, which challenges the
magistrate judge’s certiﬁcation order on two grounds and the
Secretary of State’s extradition decision on two grounds.
Venckiene argues that the magistrate judge erred because she
is entitled to protection under the political oﬀense exception
to the Lithuania-United States extradition treaty, and because
Lithuania failed to demonstrate probable cause that she com-
mitted the crimes for which extradition is sought. Venckiene
contends that the Secretary of State’s decision to surrender her
to Lithuania was in error because it failed to consider ade-
quately the evidence she produced indicating that she would
14                                                   No. 18-2529

be subject to “atrocious procedures and punishments” if re-
turned, and because the process through which the decision
was made violated her right to due process. Venckiene also
argues that the courts should stay her extradition based on
proposed legislation pending in Congress. After addressing
the merits, we consider the remaining stay factors. We agree
with the district court that Venckiene is not likely to prevail
on the merits of her challenges, and the other factors also
weigh against granting a stay.
     A. Challenges to the Magistrate Judge’s Certiﬁcation Order
    As noted above, there is no speciﬁc statutory mechanism
for appellate review of a magistrate judge’s decision to certify
extradition under 18 U.S.C. § 3184, but federal courts have
long endorsed the use of a petition for a writ of habeas corpus
to obtain such review. Typically, habeas corpus petitions chal-
lenging a magistrate judge’s certiﬁcation order are ﬁled be-
fore the Secretary of State renders an extradition decision, and
the Secretary typically waits to make a decision until the ha-
beas process has run its course. Here the sequence was re-
versed, but we are not aware of a statute or precedent barring
consideration of a habeas corpus petition ﬁled after the Secre-
tary of State’s decision. See Venckiene v. United States, 328 F.
Supp. 3d 845, 863 (N.D. Ill. 2018). At a minimum, the habeas
court may consider the ﬁndings under § 3184 that must be
made to give the Secretary the power to order extradition.
        1. Likelihood of Success on the Merits—Political Oﬀense
           Exception
   Lithuania’s extradition treaty with the United States pro-
vides that extradition “shall not be granted if the oﬀense for
which extradition is requested is a political oﬀense.”
No. 18-2529                                                    15

Extradition Treaty, Lithuania-U.S., art. IV, § 1, March 31, 2003,
T.I.A.S. No. 13166. This so-called “political oﬀense exception”
is common in extradition treaties and is not deﬁned in this
treaty. United States federal courts interpreting extradition
treaties have typically recognized two types of political of-
fenses: “pure” political oﬀenses and “relative” political of-
fenses.
     Pure political oﬀenses are crimes like treason, sedition,
and espionage, acts “directed against the state but which con-
tain[] none of the elements of ordinary crime.” Eain v. Wilkes,
641 F.2d 504, 512 (7th Cir. 1981). “A ‘relative’ political oﬀense
is one in which a common crime is so connected with a polit-
ical act that the entire oﬀense is regarded as political.” Id.,
quoting Garcia-Mora, The Nature of Political Oﬀenses: A Knotty
Problem of Extradition Law, 48 Virginia L. Rev. 1226, 1230−31
(1962). Venckiene argues that the charges she faces amount to
relative political oﬀenses. Whether an oﬀense qualiﬁes as po-
litical under this exception is reviewable on habeas corpus as
part of the question of whether the oﬀense charged is within
the terms of the governing extradition treaty. Vo, 447 F.3d at
1240. It is a mixed question of law and fact. Id.
    This treaty, like others, leaves courts with the task of iden-
tifying political oﬀenses, and especially “relative” political of-
fenses. See Quinn v. Robinson, 783 F.2d 776, 793−805 (9th Cir.
1986) (overview of relative political oﬀenses). Federal courts
have adopted a two-pronged test for identifying qualifying
relative political oﬀenses. “Known as ‘the incidence test,’ it
asks whether (1) there was a violent political disturbance or
uprising in the requesting country at the time of the alleged
oﬀense, and if so, (2) whether the alleged oﬀense was inci-
dental to or in the furtherance of the uprising.” Ordinola v.
16                                                   No. 18-2529

Hackman, 478 F.3d 588, 597 (4th Cir. 2007); see Eain, 641 F.2d
at 518 (“limit[ing] such oﬀenses to acts committed in the
course of and incidental to a violent political disturbance such
as a war, revolution or rebellion”). The second prong of this
test uses both subjective and objective inquiries. Courts must
evaluate the intentions and motives of the accused as well as
the objectively political nature of the acts underlying the
charged oﬀense conduct. See Ordinola, 478 F.3d at 600.
    We have noted before that the judiciary’s role in the polit-
ical oﬀense exception is an “anomaly in the American law of
extradition.” Eain, 641 F.2d at 513. Under the settled and gen-
eral rule of non-inquiry, “[i]n extradition, discretionary judg-
ments and matters of political and humanitarian judgment
are left to the executive branch.” Burgos Noeller, 922 F.3d at
802; see Hoxha v. Levi, 465 F.3d 554, 563 (3d Cir. 2006). The rule
of non-inquiry is critical to the continued operation of bilat-
eral extradition treaties between the United States and foreign
governments. The rule “prevent[s] extradition courts from en-
gaging in improper judgments about other countries’ law en-
forcement and judicial procedures” and “’serves interests of
international comity by relegating to political actors the sen-
sitive foreign policy judgments that are often involved in the
question of whether to refuse an extradition request.’” Burgos
Noeller, 922 F.3d at 808, quoting Hoxha, 465 F.3d at 563.
   Despite the general rule of non-inquiry, treaties and 18
U.S.C. § 3184 eﬀectively require courts to consider at least
some political issues related to extradition. Whether the re-
questing country has charged the accused with a crime cov-
ered by the treaty is a legal issue for the courts to decide.
When a treaty has an exception for political oﬀenses, courts
can and sometimes must decide whether the charged crime is
No. 18-2529                                                    17

so political in nature as to apply the exception. We recognize
that there is a political dimension to the charges against
Venckiene, at least in the colloquial sense. As the concept of a
relative political oﬀense has been deﬁned over many decades
of case law, however, the charges against her do not qualify
as relative political oﬀenses.
    A “violent political disturbance or uprising” is a prerequi-
site to ﬁnding a relative political oﬀense. See Koskotas v. Roche,
931 F.2d 169, 171 (1st Cir. 1991); Ordinola, 478 F.3d at 596−97;
Vo, 447 F.3d at 1240−41; Meza v. United States Attorney General,
693 F.3d 1350, 1359 (11th Cir. 2012); In re Manea, 2018 WL
1110252, at *25 (D. Conn. March 1, 2018). To prove this ele-
ment of the incidence test, Venckiene relies on her and others’
resistance to the political and judicial corruption that arose
out of her niece’s allegations of sexual abuse. This resistance,
she contends, evolved into protests, petitions, and publica-
tions that culminated in the formation and political success of
the Way of Courage political party. Venckiene notes that the
resistance resulted in the deaths of four people under suspi-
cious circumstances—three connected to the pedophilia alle-
gations, plus her brother Kedys. Venckiene also points out
that she and her family sustained injuries during the assault
on her home that led to her niece’s removal.
    The information Venckiene has provided does not estab-
lish a “violent political disturbance or uprising.” We have de-
scribed suﬃcient resistance events as “war, revolution or re-
bellion.” Eain, 641 F.2d at 518. Although these are not the only
acts that satisfy the ﬁrst prong of the incidence test, they pro-
vide guideposts for assessing whether other claimed disturb-
ances or uprisings fall within the general range of qualifying
political events. Venckiene’s and Way of Courage’s actions are
18                                                    No. 18-2529

exercises in democratic freedom. Protesting and petitioning a
corrupt government are certainly political acts, but they are
not comparable to war, revolution, or rebellion. It is unclear
whether the deaths Venckiene points to were in fact incidents
of political violence. Little to nothing in the record describes
the circumstances of the deaths of the three people tied to the
pedophilia allegations, and the cause of Kedys’s death is in
dispute. As for the assault on Venckiene’s home, although this
event resulted in minor injuries, it was an isolated incident
focused on issues of custody under family law. Venckiene’s
resistance to a court order awarding custody of a child to her
mother, her eﬀorts to ﬁght corruption, and the Way of Cour-
age’s win of seven seats in the Lithuanian legislature cannot
be described as a “violent struggle for control of the country.”
Ordinola, 478 F.3d at 599.
     The types of events that other circuits have determined to
qualify as “violent political disturbance[s] or uprising[s]” are
not comparable to what Venckiene describes. For example, in
Ordinola v. Hackman, the Fourth Circuit considered the conﬂict
between the Peruvian government and the Shining Path, “a
‘highly organized guerrilla organization with a Maoist com-
munist ideology dedicated to the violent overthrow of Peru’s
democratic government and social structure.’” 478 F.3d at 591,
quoting Sotelo-Aquije v. Slattery, 17 F.3d 33, 35 (2d Cir. 1994).
The conﬂict had placed about “50 percent of Peruvian terri-
tory and approximately 65 percent of the country’s popula-
tion…under a state of national emergency.” Ordinola, 478 F.3d
at 599 (internal citation and quotation omitted). The court had
little trouble describing this situation “as a ‘political revolt, an
insurrection, or a civil war.’” Id., quoting Ornelas v. Ruiz, 161
U.S. 502, 511 (1896). Similarly, in Barapind v. Enomoto, the
Ninth Circuit had “no real doubt that the crimes Barapind
No. 18-2529                                                  19

[was] accused of committing occurred during a time of violent
political disturbance in India” where there had been “[t]ens of
thousands of deaths and casualties . . . as Sikh nationalists
clashed with government oﬃcers and sympathizers in Pun-
jab.” 400 F.3d 744, 750 (9th Cir. 2005) (internal citation omit-
ted) (alteration in original). “Substantial violence was taking
place, and the persons engaged in the violence were pursuing
speciﬁc political objectives.” Id.
     Even if we were convinced that Venckiene had shown the
existence of a “violent political disturbance or uprising,” the
political oﬀense exception still would not apply because she
has not shown that the charged oﬀenses were “incidental to
or in furtherance of the uprising.” The magistrate judge based
his certiﬁcation of Venckiene’s extradition on four charged of-
fenses, all of which stem from the events of May 17, 2012,
when oﬃcers removed Venckiene’s niece from her home by
force. Venckiene is charged with disobeying a court’s orders
to transfer custody of her niece, hindering law enforcement’s
eﬀorts to transfer custody, hitting her niece’s mother to whom
custody was being transferred, and hitting one of the oﬃcers
eﬀecting the transfer. The political oﬀense exception requires
“a direct link between the perpetrator [of the oﬀenses], a po-
litical organization’s political goals, and the speciﬁc act[s].”
Eain, 641 F.2d at 521. Courts must look at both the subjective
and objective nature of the alleged oﬀenses, “although the ob-
jective view must usually carry more weight.” Ordinola, 478
F.3d at 600. We cannot conclude that the charged oﬀenses
were objectively political within the meaning of the political
oﬀense exception.
    We accept Venckiene’s assertions that her actions leading
to the charges were motivated at least in part by political
20                                                  No. 18-2529

goals. But from an objective viewpoint, we do not think the
charged oﬀenses can be deemed political. “[A] political moti-
vation does not turn every illegal action into a political of-
fense.” Id.; see Escobedo v. United States, 623 F.2d 1098, 1104
(5th Cir. 1980) (“An oﬀense is not of a political character
simply because it was politically motivated”). For decades
federal courts have applied the incidence test, usually result-
ing in decisions ﬁnding that the political oﬀense exception did
not apply. Eain, 641 F.2d at 518; see also id. at 520−23 (“The
deﬁnition of ‘political disturbance,’ with its focus on orga-
nized forms of aggression such as war, rebellion and revolu-
tion, is aimed at acts that disrupt the political structure of a
State[,]” political oﬀense exception did not apply under inci-
dence test where petitioner’s bombing was not incidental to
political upheaval in Israel at time); Sindona v. Grant, 619 F.2d
167, 173 (2d Cir. 1980) (fraudulent bankruptcy is not subject
to exception even where “it resulted from political maneuver-
ings and [was] pursued for political reasons”); Escobedo, 623
F.2d at 1101, 1104 (under incidence test, petitioner’s of-
fenses—attempting to kidnap the Cuban Consul in Mexico
and killing another man in the process—did not qualify him
for political oﬀense exception: “An oﬀense is not of a political
character simply because it was politically motivated”); Kos-
kotas, 931 F.2d at 172 (political oﬀense exception did not apply
where petitioner “characterize[es] as a violent uprising what
plainly is an electoral conﬂict tainted by allegations of politi-
cal corruption”); Ordinola, 478 F.3d at 599 (political oﬀense ex-
ception did not apply where oﬀenses “occurred during the
course of a violent political uprising” but “were not in fur-
therance of quelling the uprising”).
   To avoid a slippery slope, United States courts have con-
ﬁned the exception for relative political oﬀenses to
No. 18-2529                                                  21

exceptional circumstances qualitatively diﬀerent from the
facts here. The political oﬀense exception in the extradition
treaty with Lithuania “cannot be read to protect every act . . .
simply because the suspect can proﬀer a political rationale for
the action.” Ordinola, 478 F.3d at 600.
    The narrow scope of relative political oﬀenses is also evi-
dent from Ornelas v. Ruiz, in which the Supreme Court con-
sidered Mexico’s extradition request for Inez Ruiz, a member
of a band of armed men who attacked, captured, and killed
Mexican soldiers and civilians. 161 U.S. at 510. A commis-
sioner reviewed the case and certiﬁed Ruiz for extradition.
The district court hearing the case on habeas review reversed,
concluding that Ruiz’s acts ﬁt the political oﬀense exception
in the Mexico-U.S. extradition treaty. Id. at 504, 506, 510. The
Supreme Court reversed, framing its review narrowly as
whether “the commissioner had no choice, on the evidence,
but to hold, in view of the character of the foray, the mode of
attack, the persons killed or captured, and the kind of prop-
erty taken or destroyed” that Ruiz’s oﬀenses were political. Id.
at 511. The Fourth Circuit has explained that the Supreme
Court’s analysis in Ruiz suggests that, “To determine whether
a particular oﬀense is political under the Treaty, we must look
to the totality of the circumstances, focusing on such particu-
lars as the mode of the attack and the identity of the victims,”
and that a reviewing habeas court should overturn a judicial
oﬃcer’s determination that the political oﬀense exception
does not apply only when the oﬀense in question is obviously
objectively political. Ordinola, 478 F.3d at 601.
   The totality of the circumstances does not help Venckiene.
Most immediately, her alleged actions that led to the charges
were eﬀorts to stop law enforcement from removing her niece
22                                                 No. 18-2529

from her custody pursuant to a court order. The injuries she
allegedly inﬂicted were on a police oﬃcer executing his or-
ders to remove the child and on the child’s mother to whom
custody was being transferred. Venckiene’s actions that day
were not objectively those of someone furthering a political
agenda. These charged oﬀenses describe actions that were
personal, not political. Venckiene has failed to demonstrate
that she is likely to succeed in showing that the charges
against her are subject to the political oﬀense exception in the
extradition treaty.
       2. Likelihood of Success on the Merits—Probable Cause
    The magistrate judge certiﬁed Venckiene’s extradition
based on four of the six Lithuanian charges: hindering the ac-
tivities of a bailiﬀ; failing to comply with a court’s decision
not associated with a penalty; causing physical pain; and re-
sisting against a civil servant or a person performing the func-
tions of public administration. A reviewing court on habeas
would evaluate the magistrate judge’s probable cause deci-
sions under a deferential standard. The issue would be only
“whether there [was] any competent evidence to support [his]
ﬁnding.” Burgos Noeller, 922 F.3d at 807, quoting Bovio v.
United States, 989 F.2d 255, 258 (7th Cir. 1993) (alteration in
original). Based on the evidence Lithuania provided to sup-
port its extradition request, it would be diﬃcult to ﬁnd that
the magistrate judge erred in ﬁnding probable cause for these
four oﬀenses.
    Lithuania submitted statements of multiple witnesses de-
scribing Venckiene’s alleged oﬀenses. The bailiﬀ who at-
tempted to carry out the court’s custody transfer order ex-
plained that when oﬃcers arrived at Venckiene’s house, she
had erected obstacles around her home. She refused to
No. 18-2529                                                    23

remove them when the oﬃcers announced their presence. The
bailiﬀ further reported that once the oﬃcers entered the
home, Venckiene refused to allow them to communicate with
her niece. The statement said Venckiene was shouting and
clutching her niece while kicking the girl’s mother. The bailiﬀ
said that oﬃcers restrained Venckiene and gave the girl to her
mother, who carried her out of the room. When Venckiene
was released, the bailiﬀ said, she punched a police oﬃcer
twice. An Oﬃcer Gasauskas provided a statement saying that
Venckiene punched him twice on the right side of his face.
Another oﬃcer submitted a statement describing the punches
he had observed. Lithuania also provided a summary of med-
ical records describing Oﬃcer Gasauskas’s injuries. Based on
these submissions, the magistrate judge had competent evi-
dence to ﬁnd probable cause that Venckiene committed these
four crimes for which extradition has been approved.
   Venckiene argues that she presented evidence suﬃcient to
refute the charges against her and thus to defeat probable
cause. She asserts that a videotape of the May 17th incident
does not show her punching a police oﬃcer. She also pro-
vided the district court with a translated transcript of the
video. Her evidence, however, does not defeat the showing of
probable cause, either as a matter of law or a matter of fact.
    The law has long been clear that an extradition hearing “is
not a trial.” Charlton v. Kelly, 229 U.S. 447, 461 (1913). The re-
questing country is not required to try its case in a United
States court. Also, extradition proceedings are not governed
by the Federal Rules of Evidence or Criminal Procedure. See
Fed. R. Evid. 1101(d)(3); Fed. R. Crim. P. 1(a)(5)(A). In extra-
dition cases, courts have long tried to police a fuzzy boundary
between explanatory evidence, which is permitted, and
24                                                   No. 18-2529

contradictory evidence, which is beside the point. See Burgos
Noeller, 922 F.3d at 807. “An accused in an extradition hearing
has no right to contradict the demanding country’s proof or
to pose questions of credibility as in an ordinary trial, but only
to oﬀer evidence which explains or clariﬁes that proof.” Eain,
641 F.2d at 511; see Charlton, 229 U.S. at 461 (“To have wit-
nesses produced to contradict the testimony for the prosecu-
tion is obviously a very diﬀerent thing from hearing witnesses
for the purpose of explaining matters referred to by the wit-
nesses for the government”); Collins v. Loisel, 259 U.S. 309,
316–17 (1922) (reaﬃrming distinction drawn in Charlton). Fed-
eral courts have reframed this distinction as between prohib-
ited contradictory evidence and admissible explanatory evi-
dence. Explanatory evidence “explains away or completely
obliterates probable cause.” Santos v. Thomas, 830 F.3d 987, 992
(9th Cir. 2016) (en banc), quoting Mainero v. Gregg, 164 F.3d
1199, 1207 n.7 (9th Cir. 1999), superseded by statute on other
grounds, Pub. L. No. 105-277, § 2242.
    As a matter of fact, the video and transcript Venckiene pro-
vided do not explain away or obliterate probable cause. As
the district court noted, the video and transcript end before
Venckiene is alleged to have punched the oﬃcer. Even if the
video had ended later and did not depict Venckiene punching
a police oﬃcer, it still would not refute probable cause as to
the other three charges. The video does not show that she did
not “hinder the activities of a bailiﬀ” or “fail[] to comply with
a court’s decision.” Quite the opposite, the video and tran-
script provide substantial support for the charges that
Venckiene attempted to prevent law enforcement from enter-
ing her home and seizing her niece to execute the court order.
Thus, Venckiene also failed to show she is likely to succeed on
this challenge to the magistrate judge’s certiﬁcation order.
No. 18-2529                                                    25

   B. Challenges to The Secretary of State’s Certiﬁcation Order
    The most unusual feature of this case is Venckiene’s chal-
lenge to the decision of the Secretary of State. She argues that
the Secretary’s order violated her constitutional rights in two
respects: that she will face “atrocious procedures and punish-
ments” in Lithuania, and that she had a due process right to a
hearing before the Secretary and to a meaningful explanation
of his reasons for denying her the relief she sought.
    Venckiene bases her “atrocious procedures” claim on lan-
guage in In re Burt, 737 F.2d 1477, 1487 (7th Cir. 1984). As
noted, we wrote in Burt that habeas corpus review of extradi-
tions could, at least in theory, consider the Secretary of State’s
extradition decisions for the limited purpose of assessing
whether these decisions violated constitutional rights. More
speciﬁcally, courts may evaluate whether the executive’s de-
cisions were properly made “without regard to such constitu-
tionally impermissible factors as race, color, sex, national
origin, religion, or political beliefs, and in accordance with
such other exceptional constitutional limitations as may exist
because of particularly atrocious procedures or punishments
employed by the foreign jurisdiction.” Id. In Burt itself, how-
ever, we did not ﬁnd any such constitutional violations. Nor
have we found such constitutional violations in other extradi-
tion cases. While Burt and decisions in other circuits have rec-
ognized the possibility of such claims, we have not found
other appellate decisions actually granting relief from extra-
dition on such a theory.
    Burt thus authorizes some limited review of the executive
branch’s extradition decision to ensure that the Secretary of
State did not overlook the constitutionally inhumane condi-
tions a petitioner may be subjected to if returned to a
26                                                              No. 18-2529

requesting nation. However, these constitutional and human-
itarian exceptions are in some tension with the established
rule of non-inquiry and the Supreme Court’s more recent
guidance in a similar context in Munaf v. Geren, 553 U.S. 674
(2008). 1
    In extradition hearings, to decide whether to certify an ac-
cused for extradition, the rule of non-inquiry bars courts
“from investigating the fairness of a requesting nation’s jus-
tice system, and from inquiring into the procedures or treat-
ment which await [the] surrendered fugitive in the requesting
country.” United States v. Kin-Hong, 110 F.3d 103, 110 (1st Cir.
1997) (internal citations and quotations omitted). After judi-
cial certiﬁcation of an extradition, the executive branch “exer-
cises broad discretion and may properly consider factors af-
fecting both the individual defendant as well as foreign rela-
tions.” Sidali v. I.N.S., 107 F.3d 191, 195 n. 7 (3d Cir. 1997). Ap-
plying the rule of non-inquiry and Burt’s “atrocious proce-
dures and punishments” exceptions simultaneously would
seem to produce the peculiar result of barring federal courts
from considering humanitarian issues before the Secretary of
State makes the decision to extradite but allowing courts to
consider the same concerns after the executive branch has
weighed in, despite the absence of any recognized procedural

     1 Also, it is not clear that at least the national origin and political be-
liefs of the subject of an extradition request are irrelevant, let alone uncon-
stitutional, considerations. Nationality is often relevant under extradition
treaties (with different standards and procedures for nationals of the re-
questing nation as opposed to other persons). The subject’s political beliefs
might also be deemed relevant to the political and foreign policy consid-
erations. Imagine the possible differences in the United States govern-
ment’s responses to requests to extradite a member of Shining Path in Peru
vs. a Chinese dissident.
No. 18-2529                                                    27

channel for judicial review of the Secretary’s decision, which
may involve delicate and diﬃcult political and foreign policy
choices.
    The Supreme Court’s decision in Munaf v. Geren, 553 U.S.
674 (2008), casts further doubt on the continued validity or at
least the scope of Burt’s constitutional and humanitarian ex-
ceptions. In Munaf, the Court considered the habeas corpus
petitions of two U.S. citizens challenging their detention by
the Multinational Force-Iraq, the international coalition force
operating in Iraq. Both men were accused of committing
crimes in Iraq. Id. at 679. The Court held that United States
courts had jurisdiction over these habeas corpus petitions but
that courts could not exercise their jurisdiction to enjoin the
Multinational Force-Iraq from transferring the petitioners to
Iraqi custody or from allowing the petitioners to be tried in
Iraqi courts. Id. at 690−92. Citing Neely v. Henkel, 180 U.S. 109
(1901), the Court concluded: “it is for the political branches,
not the Judiciary, to assess practices in foreign countries and
to determine national policy in light of those assessments.” Id.
at 700−01.
    One of the petitioners argued that the Court should pre-
vent his transfer because his “transfer to Iraqi custody is likely
to result in torture.” 553 U.S. at 700. The Court rejected this
argument: “Such allegations are of course a matter of serious
concern, but in the present context that concern is to be ad-
dressed by the political branches, not the judiciary.” Id. “The
Executive Branch” the Court continued, “may, of course, de-
cline to surrender a detainee for many reasons, including hu-
manitarian ones.” Id. at 702. But: “The Judiciary is not suited
to second-guess such determinations—determinations that
would require federal courts to pass judgment on foreign
28                                                   No. 18-2529

justice systems and undermine the Government’s ability to
speak with one voice in this area.” Id.
    Although Munaf did not deal with extradition directly, it
certainly oﬀers guidance to courts in carrying out their lim-
ited role in the extradition context, teaching that the judiciary
should refrain from encroaching upon the executive’s politi-
cal and humanitarian decisions regarding foreign justice sys-
tems.
    This case does not require us to decide the outer bounda-
ries for the executive branch’s judgment regarding
Venckiene’s extradition. Assuming that the district court can
review the Secretary of State’s decision at all as part of the ha-
beas case, Venckiene has not provided suﬃcient evidence that
she could likely succeed. Given the above concerns regarding
Burt’s constitutional and humanitarian exceptions, we em-
phasize that courts at least need to give wide latitude to the
political and foreign policy dimensions of the executive’s ex-
tradition decisions. Whatever the scope of the constitutional
exception recognized in theory in Burt, the exception is not an
invitation to federal courts to impose the United States Con-
stitution on foreign jurisdictions.
    Burt’s list of reviewable claims does not encompass
Venckiene’s claim that the Secretary of State’s decision-mak-
ing process violated her right to due process of law. Like the
district court, however, we are persuaded by Fourth and Fifth
Circuit cases supporting the position that a challenge like
Venckiene’s is reviewable, at least in principle. In Peroﬀ v.
Hylton, 563 F.2d 1099 (4th Cir. 1977), and Escobedo v. United
States, 623 F.2d 1098 (5th Cir. 1980), the Fourth and Fifth Cir-
cuits considered habeas corpus petitions raising due process
challenges to the Secretary of State’s extradition decisions. In
No. 18-2529                                                   29

Peroﬀ, the Fourth Circuit agreed to consider the petition of an
accused arguing that he was denied due process by the Secre-
tary of State’s refusal to conduct a hearing prior to issuing his
warrant of extradition. 563 F.2d at 1102. In Escobedo, the Fifth
Circuit heard a petitioner’s argument that the discretion given
to the executive branch under the relevant treaty violated due
process because “no standards are provided to guide the ex-
ercise of this discretion.” 623 F.2d at 1104−05. The court ulti-
mately rejected the due process challenge on the merits. Id. at
1106.
    Both cases indicate that a federal court exercising its ha-
beas corpus power can at least consider a petitioner’s argu-
ment challenging the executive branch’s extradition process
on due process grounds. The government has provided no
case in which a court declined to hear this type of extradition
due process challenge. Given this lack of contrary authority,
we are not inclined to say that a Secretary of State’s extradi-
tion decision is never reviewable on due process grounds, let
alone grounds of racial or religious bias, for example.Al-
hough the circumstances in which federal courts could and
should overturn the highly discretionary decision of the Sec-
retary of State should be rare, we need not say here that judi-
cial review is never available. The courts have a duty to pro-
tect people and our fundamental principles of justice in the
unlikely event that the executive makes an extradition deci-
sion based blatantly on impermissible characteristics like
race, gender, or religion. We therefore consider Venckiene’s
due process challenge in this appeal, reviewing the Secretary
of State’s extradition decision to determine the likelihood that
Venckiene’s due process claim would succeed on habeas cor-
pus review.
30                                                     No. 18-2529

       1. Likelihood of Success on the Merits—“Atrocious Proce-
          dures and Punishments”
    Venckiene oﬀers three reasons why she believes she will
be subjected to particularly atrocious procedures or punish-
ments if returned to Lithuania. First, she points to the fact that
Lithuania retroactively extended the statute of limitations for
a charge of “humiliating the court” so that she could be tried
for this oﬀense despite the old limitations period having
lapsed. This argument cannot succeed. In Neely v. Henkel, the
Supreme Court speciﬁcally held that claims related to the ex
post facto clause of the Constitution cannot serve as a basis to
prevent extradition. 180 U.S. 109, 122 (1901) (“provisions of
the Federal Constitution relating to the writ of habeas corpus,
bills of attainder, ex post facto laws, trial by jury for crimes, and
generally to the fundamental guaranties [sic] of life, liberty,
and property embodied in that instrument…those provisions
have no relation to crimes committed without the jurisdiction
of the United States against the laws of a foreign country”).
   The same logic also defeats Venckiene’s second argument
regarding the ex post facto revocation of her judicial and par-
liamentary immunities. Such diﬀerences between our nation
and a requesting nation’s justice systems are not reasons that
legally bar extradition and are not reasons for the judiciary to
question the foreign policy judgment of the executive branch.
    Venckiene’s third argument is that if she is returned to
Lithuania she will face deplorable conditions in the country’s
jails and prisons. In support, she provided numerous articles
and decisions of courts in other nations that declined to extra-
dite people to Lithuania because of the conditions of deten-
tion. E.g., Edwina Brincat, Court turns down Lithuanian request
to extradite Maltese man, Times of Malta, May 18, 2017,
No. 18-2529                                                31

https://timesofmalta.com/articles/view/court-turns-down-
lithuanian-request-to-extradite-maltese-man.648339; Lithua-
nian extradition request turned down by High Court, RTÉ, April
15, 2013, https://www.rte.ie/news/2013/0415/381541-lithua-
nian-extradition-request-turned-down/; Savenkovas v. Lithua-
nia, Application No. 871/02 (European Court of Human
Rights 2009) http://en.efhr.eu/2010/02/11/case-savenkovas-v-
lithuania-application-no-87102-2009/; Abu Zubaydah v. Lithua-
nia, Application No. 46454/11 (European Court of Human
Rights 2018), https://www.refworld.org/cases,ECHR,5b0fde
3e4.html. She also cited the U.S. State Department’s Country
Reports on Human Rights Practices in Lithuania. The 2018 re-
port notes that “Some prison and detention center conditions
[in Lithuania] did not meet international standards.” Lithua-
nia 2018 Human Rights Report, Bureau of Democracy, Human
Rights, and Labor, United States Dept. of State, at 2 (2018),
https://www.state.gov/wp-content/uploads/2019/03/
LITHUANIA-2018-HUMAN-RIGHTS-REPORT.pdf.                   The
2017 Report came to same conclusion. Lithuania 2017 Human
Rights Report, Bureau of Democracy, Human Rights, and La-
bor, United States Department of State, at 2 (2017),
https://www.state.gov/wp-content/uploads/2019/01/Lithua-
nia.pdf. The reports refer to complaints of conﬁned spaces,
improper hygiene, poor food, and substandard sanitary con-
dition among others. Id.
     Although Venckiene’s suggestions are troubling, as were
the concerns raised in Munaf v. Green about dangers to the pe-
titioners if they were remanded to Iraqi custody, they do not
persuade us that Venckiene would be likely to succeed on her
habeas corpus claim asserting a risk of particularly atrocious
procedures and punishments if extradition goes forward. To
an extent, Burt’s “atrocious procedures” exception asks
32                                                  No. 18-2529

American courts to evaluate foreign nations’ criminal justice
systems based on United States constitutional standards. As
explained, this exception is therefore in tension with the Su-
preme Court’s guidance in Munaf v. Geren, instructing that “it
is for the political branches, not the judiciary, to assess prac-
tices in foreign countries and to determine national policy in
light of those assessments.” 553 U.S. at 700−01.
    In this case, we do not need to decide deﬁnitively whether
Munaf voided the “atrocious procedures” exception in Burt.
Venckiene has not provided us with the type of speciﬁc and
detailed evidence that a court would need to be able to assess
whether Lithuanian prison conditions generally constitute
“atrocious punishment.” We say this as members of a judicial
system that often encounters credible, speciﬁc, and detailed
claims that particular jails, prisons, and immigrant detention
centers in the United States fail to meet United States consti-
tutional or international standards. Without much more spe-
ciﬁc evidence of atrocious conditions that Venckiene is likely
to experience if she is extradited, we are conﬁdent that block-
ing this extradition on such grounds, after the executive has
already approved it, would go beyond the scope of our role
in the extradition process.
       2. Likelihood of Success on the Merits—Due Process
   Although the Fourth and Fifth Circuit cases, Peroﬀ and Es-
cobedo, found that federal courts may consider due process
challenges to the executive’s extradition decision, they also
held that the level of process due was minimal. In Peroﬀ, the
Fourth Circuit explained that Peroﬀ had no right to a hearing
before the Secretary of State: “A person facing interstate ex-
tradition has no constitutional right to notice or a hearing be-
fore the governor who acts upon the extradition request.
No. 18-2529                                                   33

Marbles v. Creecy, 215 U.S. 63 (1909). The need for ﬂexibility in
the exercise of Executive discretion is heightened in interna-
tional extradition proceedings which necessarily implicate
the foreign policy interests of the United States.” 563 F.2d at
1102. The court continued:
       In enacting legislation pertaining to interna-
       tional extradition and in approving the extradi-
       tion treaty now in eﬀect between The United
       States and Sweden, Congress has not sought to
       prescribe the procedures by which the Execu-
       tive’s discretionary determination to extradite
       should be exercised. It would be manifestly im-
       proper for this Court to do so.
Id. at 1102−03. In Escobedo, the Fifth Circuit rejected peti-
tioner’s due process challenge to the executive’s extradition
discretion, emphasizing similarly that it was not the judici-
ary’s role “to prescribe the procedures by which the Executive
exercises its discretion[.]” 623 F.2d at 1106.
    We agree with this reasoning. As the Fifth Circuit ex-
plained in Escobedo, United States citizens and others present
in the United States may not be “whisked away to a foreign
country for trial by Executive whim.” 623 F.2d at 1105. An ex-
tradition case does not reach the Secretary of State unless a
United States judicial oﬃcer ﬁnds under 18 U.S.C. § 3184 that
the person is properly and legally extraditable under the
standards of the applicable treaty. Those legal questions are
for the courts, and the accused has ample procedural protec-
tions in the decision-making on those questions.
  The same cannot be said about the foreign policy and hu-
manitarian judgments left to the executive branch. As noted,
34                                                 No. 18-2529

the Secretary of State exercises broad discretion in extradition
decisions. The judiciary has no authority to impose require-
ments on this decision-making process that go beyond the
scope of what is required under the Constitution. Based on
these decisions and the fact that Venckiene can cite no case in
which a court found a right to a hearing, let alone a due pro-
cess violation, in the executive portion of the extradition pro-
cess, Venckiene is not likely to be successful on the merits of
her due process argument.
     C. Pending Congressional Bills
   The last issue on the merits is Venckiene’s argument that
her extradition should have been stayed because of legislation
that had been introduced in the 115th Congress. She relies on
H.R. 6218 and H.R. 6257, together titled the “Give Judge
Venckiene Her Day in Court Act.” If enacted, either bill would
have excluded Venckiene from the scope of the Lithuania-U.S.
extradition treaty and allowed her to remain in the United
States until her pending asylum application is decided.
    Venckiene cites no legal authority for her suggestion that
pending legislation should entitle her to a stay, much less that
the district court abused its discretion in not granting her mo-
tion to stay on these grounds. The processes of the courts take
time, and even with the time the case has been pending in this
court, no legislation passed in the now-adjourned 115th Con-
gress. Federal courts apply duly enacted laws; they do not try
to guess which bills may or may not be enacted into law.
Venckiene is not likely to succeed on the merits of this claim
in her habeas petition.
No. 18-2529                                                     35

   D. Remaining Stay Factors
    The remaining Nken/Hilton factors on stays pending ap-
peal do not indicate that the district court abused its discre-
tion in denying Venckiene’s motion to stay her extradition.
Venckiene argues that she is entitled to a stay because she will
suﬀer irreparable harm in the absence of a stay, there is no
harm to Lithuania in delaying her extradition, and the public
interest favors aﬀording her a full opportunity to litigate her
extradition claims. We disagree with these assertions.
Venckiene is correct that if we aﬃrm the district court’s denial
of her motion to stay, she will be extradited to Lithuania and
her pending claims will be moot. This is the harm facing every
petitioner who lacks meritorious habeas corpus claims chal-
lenging an impending extradition. And Venckiene will still
have an opportunity to challenge the charges against her.
That opportunity must come in the Lithuanian justice system,
not ours. The harm Venckiene will suﬀer from the denial of
the stay is certainly lessened by the fact that she will still have
her day in court. See Artukovic v. Rison, 784 F.2d 1354, 1356
(9th Cir. 1986) (reviewing a petitioner’s emergency order to
stay his extradition and ﬁnding that the hardship petitioner
will suﬀer from denial of the motion—extradition to Yugosla-
via and mootness of his claims—“is tempered by [peti-
tioner’s] ability to defend himself at trial in Yugoslavia”).
    Venckiene argues that her ability to be heard in a Lithua-
nian court does little to diminish the harm she will suﬀer
without a stay. She provided the court with letters from peo-
ple in Lithuania who believe her physical safety would be at
risk if she is returned to Lithuania. However, as explained
above, these important humanitarian considerations are left
to the executive branch. Further, in this case, we have already
36                                                  No. 18-2529

considered the likely merits of Venckiene’s claim that extradi-
tion is improper on the ground that Lithuania would use atro-
cious procedures and punishments. This argument is unlikely
to be successful on habeas corpus review; it does not counsel
in favor of granting a stay. To the extent these letters and
Venckiene contend that she will be subject to physical harm
from sources outside of the Lithuanian government, these are
humanitarian arguments that are in the purview of the Secre-
tary of State in extradition proceedings.
    Because the government is the party opposing Venckiene’s
motion, we consider the third and fourth Nken/Hilton fac-
tors—harm to the opposing party and the public interest—as
one. Nken v. Holder, 556 U.S. 418, 435 (2019). For extradition
treaties to operate successfully, each party must comply with
their terms and be able to trust that the other party will do the
same. Failure to comply with foreign nations’ proper extradi-
tion requests threatens to erode the eﬀective force of these
treaties. If other countries lose conﬁdence that the United
States will abide by its treaties, the United States risks losing
the ability to obtain the extraditions of people who commit
crimes here and ﬂee to other countries. It is within the public
interest for this country to be able to try those who commit
crimes here within our justice system. That requires the
United States to maintain good faith with foreign nations.
    The district court did not abuse its discretion in denying
Venckiene’s motion to stay her extradition. The order of the
district court is
                                                   AFFIRMED.